Case 2:15-cr-20089-MFL-DRG ECF No. 168 filed 06/17/20      PageID.1423    Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 15-cr-20089-1
                                                    Hon. Matthew F. Leitman
 v.

 LAHMAL MOSES BELL,

           Defendant.
 ________________________________________________________________/

    ORDER DENYING DEFENDANT’S REQUESTS FOR JUDICIAL
  RECOMMENDATION FOR HOME CONFINEMENT OR PLACEMENT
     IN A RESIDENTIAL REENTRY CENTER (ECF Nos. 163 & 167)

       On May 6, 2015, Defendant Lahmal Moses Bell pleaded guilty to three

 offenses: a Hobbs Act robbery on January 18, 2015, using a firearm during and in

 relation to a crime of violence (his Hobbs Act robbery on January 18, 2015), and a

 Hobbs Act robbery on February 1, 2015. (See Rule 11 Plea Agreement, ECF No. 55,

 PageID.136; Judgment, ECF No. 104, PageID.614.) Bell’s sentencing guidelines

 range was 141 to 155 months imprisonment. (See Rule 11 Plea Agreement, ECF No.

 55, PageID.138, 150.) On December 15, 2015, this Court sentenced Bell to 114

 months imprisonment: 30 months for each Hobbs Act robbery offense, to be served

 concurrently; and 84 months for using a firearm during and in relation to the first

 Hobbs Act robbery offense, to be served consecutively to his robbery counts. (See

 Judgment, ECF No. 104, PageID.614–615.) Bell was also sentenced to three years


                                         1
Case 2:15-cr-20089-MFL-DRG ECF No. 168 filed 06/17/20       PageID.1424    Page 2 of 4




 of supervised release. (See id., PageID.616.) While incarcerated, Bell has been

 disciplined twice for stealing. (See Bell Discipinary Record, ECF No. 166-1,

 PageID.1412.) Bell’s anticipated release date is March 28, 2023. (See Sentence

 Computation, ECF No. 167, PageID.1416.) Bell is currently incarcerated at FCI

 McDowell. (See 5/15/20 Mot. for Judicial Recommendation, ECF No. 167,

 PageID.1415.)

       Bell has filed a Motion for Judicial Recommendation for Home Confinement

 or Placement in a Residential Reentry Center. (See id., PageID.1413–1415.) Bell’s

 motion was dated on April 30, 2020, and it was filed on the Court’s docket on May

 15, 2020. (See id., PageID.1415.) Bell also submitted a second, nearly identical

 version of his motion, which was filed on the Court’s docket on May 18, 2020. (See

 5/18/20 Mot. for Judicial Recommendation, ECF No. 163.) Bell argues that he

 should be released because he has taken substantial steps toward rehabilitation and

 is a low-risk, first-time offender who should be transferred to home confinement due

 to the ongoing COVID-19 pandemic. (See 5/15/20 Mot. for Judicial

 Recommendation, ECF No. 167, PageID.1414.)

       Under 18 U.S.C. § 3624(c)(2), the Bureau of Prisons (the “BOP”) may place

 a prisoner “in home confinement for the shorter of 10 percent of the term of

 imprisonment of that prisoner or 6 months.” Bell would not typically be eligible for

 home confinement under § 3624 based on his time served to date. On March 27,



                                          2
Case 2:15-cr-20089-MFL-DRG ECF No. 168 filed 06/17/20        PageID.1425     Page 3 of 4




 2020, however, Congress temporarily permitted the Attorney General to “lengthen

 the maximum amount of time that a prisoner may be placed in home confinement.”

 Conavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No.

 116-136, § 12003(b)(2), 134 Stat. 236 (Mar. 27, 2020). “[T]he authority to make

 this determination is squarely allocated to the Attorney General, under whose

 authority is the Bureau of Prisons.” United States v. Doshi, No. 13-cr-20349, 2020

 WL 15271816, at *1 (E.D. Mich. Mar. 31, 2020); see also United States v. Barnes,

 No. 16-cr-20308, 2020 WL 2733885, at *2 (E.D. Mich. May 26, 2020) (“[T]his

 Court does not have authority to order Barnes released to home confinement under

 the CARES Act.”).       “That being said, the BOP routinely relies on judicial

 recommendations that express the district judge’s determination of how a defendant

 should serve his time.” Doshi, 2020 WL 15271816, at *1; see also United States v.

 Rahim, No. 16-cr-20433, 2020 WL 2065516, at *1 (E.D. Mich. Apr. 29, 2020) (“One

 of the factors [for the BOP to consider when evaluating a prisoner’s request for

 release to home confinement] is ‘any statement by the court that imposed the

 sentence . . . recommending a type of penal or correctional facility as appropriate.’”

 (quoting 18 U.S.C. § 3621(b)(4))).

       The Court does not recommend that Bell should be released to home

 confinement or a residential reentry center. Rather, Bell’s violent offenses, the

 impact of those offenses on his victims, his stealing infractions while incarcerated,



                                           3
Case 2:15-cr-20089-MFL-DRG ECF No. 168 filed 06/17/20      PageID.1426      Page 4 of 4




 and the nearly three years remaining on his sentence, in combination with one

 another, weigh against recommending such release for Bell at this time.

       Accordingly,     the   Court   DENIES      Bell’s   Motions    for    Judicial

 Recommendation for Home Confinement or Placement in a Residential Reentry

 Center (ECF Nos. 163 & 167).

       IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
 Dated: June 17, 2020


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on June 17, 2020, by electronic means and/or
 ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9761




                                         4
